As filed with the Securities and Exchange Commission on March 5, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEXCO ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 84-0627918 (I.R.S. Employer Identification No.) 214 W. Texas, Suite 1101 Midland, Texas (Address of principal executive offices) 79701 (Zip Code) Mexco Energy Corporation 2009 Employee Incentive Stock Plan (Full title of the plan) Nicholas C. Taylor, President and Chief Executive Officer Mexco
